PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Nijhawan, Pardeep
Application No. 16/375,933
Filed: 5 Apr 2019
Patent No. 10,561,694 
Issued: 18 Feb 2020
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 5919


This is a decision on petition under 37 CFR 1.55(e), filed June 23, 2020, which is properly treated as a petition under 37 CFR 1.55(f).

The petition under 37 CFR 1.55(f) is DISMISSED.

Effective with applications filed on or after March 16, 2013, 37 CFR 1.55(f)1 provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i) and (j) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h), (i), and (j) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). The time period in this paragraph does not apply in a design application. 

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	

A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay,
The petition fee set forth in 37 CFR 1.17(g).

Here, Petitioner submitted a certified copy of the foreign priority application.  

However, the petition must be dismissed for lack of the required showing of good and sufficient cause for the delay, and also because Petitioner did not submit the petition fee under 37 CFR 1.17(g), or the processing fee set forth in 37 CFR 1.17(i) (see the above footnote).

A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists.   The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.  Accordingly, on renewed petition, Petitioner must provide showing of good and sufficient cause for the delay.  

Petitioner must also submit the petition fee set forth under 37 CFR 1.17(g) ($110) and the processing fee set forth under 37 CFR 1.17(i) ($70).  Petitioner must also submit the fee under 37 CFR 1.20(a) for a Certificate of Correction ($160).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web


Any questions concerning this decision should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 37 CFR 1.55(g) continues to provide that the claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application and before the patent is granted. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, it must also be accompanied by the processing fee set forth in § 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and §1.323.